
	
		I
		112th CONGRESS
		1st Session
		H. R. 3754
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to improve the program
		  under section 8(a), and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Reform Act of
			 2011 or the Not
			 Too Small to Succeed in Business Act of 2011.
		2.FindingsCongress finds the following:
			(1)Small businesses are a vital part of the
			 economy of the United States.
			(2)The 26,800,000
			 small businesses in the United States account for more than 99.7 percent of all
			 employer firms.
			(3)Small businesses
			 employ just over half of all private sector employees.
			(4)The 4,100,000 small businesses owned by
			 individuals who are members of economically disadvantaged groups generate
			 approximately $694,000,000,000 in revenues and employ approximately 4,800,000
			 individuals each year.
			(5)Small businesses
			 need help to remain competitive in the global economy, particularly during
			 difficult economic times.
			(6)Together,
			 women-owned and minority-owned businesses receive less than 7 percent of
			 venture capital.
			(7)Seventy percent of
			 small businesses survive at least 2 years, but less than half survive 5
			 years.
			(8)The Small Business
			 Administration was established in 1953 by the Federal Government to aid,
			 counsel, assist, and protect the interests of small business concerns, to
			 preserve free competitive enterprise, and to maintain and strengthen the
			 overall economy of the United States.
			(9)The Small Business
			 Administration assists firms owned and controlled by economically disadvantaged
			 individuals to enter the economic mainstream by providing firm-specific
			 analysis, counseling, management training, professional consulting and
			 monitoring services, and access to business development opportunities under
			 section 8(a) of the Small Business Act.
			(10)Although the
			 program under section 8(a) is well intended, the problems of the program are
			 well known.
			(11)The program under section 8(a) has a record
			 of graduating companies that are not sufficiently prepared to compete for
			 contracts with large and established companies in the private sector, resulting
			 in a large number of former participants in the program failing to remain in
			 business shortly after leaving the program.
			(12)The problem of graduating companies from
			 the program under section 8(a) that are not sufficiently prepared to compete
			 for contracts with large and established companies in the private sector is
			 caused by the reliance of the Small Business Administration on outdated
			 measures of adjusted gross income and net worth in determining whether a
			 company participating in the program continues to be economically
			 disadvantaged.
			(13)Reliance by the
			 Small Business Administration on measures that do not reflect contemporary
			 conditions has had, and will continue to have, the unintended consequence of
			 keeping small businesses too small to succeed, which is as undesirable as
			 protecting companies that are too big to fail.
			3.Improvement of
			 program under section 8(a) of the Small
			 Business Act
			(a)Period of
			 eligibility
				(1)ExtensionSection 7(j)(15) of the Small Business Act
			 (15 U.S.C. 636(j)(15)) is amended—
					(A)in the matter
			 preceding subparagraph (A) by striking nine years and inserting
			 11 years; and
					(B)in subparagraph
			 (B) by striking five years and inserting 7
			 years.
					(2)Completed
			 periodsA small business
			 concern that completed a 9-year period of participation in the program under
			 section 8(a) of the Small Business Act (15 U.S.C. 637(a)) prior to the date of
			 enactment of this Act and that is otherwise eligible to participate in such
			 program except for having completed such 9-year period, including that such
			 concern satisfies net worth requirements applicable to continued eligibility
			 after initial program admission, may participate in such program during the
			 2-year period beginning on the date of enactment of this Act.
				(b)Net worth and
			 income limitations
				(1)IncreaseSection
			 8(a)(6)(A) of the Small Business Act (15 U.S.C. 637(a)(6)(A)) is amended by
			 inserting after disadvantaged individual. the following:
			 For purposes of eligibility for admission as a Program Participant the
			 net worth of such individual may be any amount not exceeding $750,000 and for
			 purposes of continued eligibility after admission the net worth of such
			 individual may be any amount not exceeding $2,250,000. For purposes of
			 eligibility for admission as a Program Participant and continued eligibility
			 after admission, the modified adjusted gross income (as such term is defined in
			 section 25A(d)(3) of the Internal Revenue Code of 1986) of such individual for
			 an applicable taxable year may be any amount not exceeding
			 $500,000..
				(2)Completed
			 periods of participationIf
			 the Administrator of the Small Business Administration graduated a small
			 business concern from the program under section 8(a) of the Small Business Act
			 (15 U.S.C. 637(a)) prior to the date of enactment of this Act as a result of a
			 determination that such concern did not meet standards relating to economic
			 disadvantage and such concern meets requirements under such section as amended
			 by this Act, such concern may participate in such program for a period—
					(A)of 11 years less
			 the period of time such concern previously participated in such program;
			 and
					(B)beginning on the
			 date of enactment of this Act.
					
